Title: To James Madison from David Lenox, 10 April 1801
From: Lenox, David
To: Madison, James


Sir
London 10th April 1801.
Since my Letter of the 15th. January which was accompanied with Abstract of my Applications for the discharge of Seamen for the Quarter ending the 31st. Decemr. last, I am honored with yours of the 17th. December & 28th. of January, enclosing Documents in the cases of eleven Seamen whose situations are as against their names expressed on the other side hereof. In McDonalds case on a former Application, his having been found on board an Enemy’s Privateer was assigned as a reason for not discharging him, in addition to the want of Evidence of his Citizenship, but I conceived it my duty to renew the Application on being furnished with such Evidence.
The only cases which remained unanswered on former Letters are those of Hezekiah Hale Junr. & James McLean, the former of whom has been Ordered to be discharged, & the Ship on board of which the latter is detained is expected daily in Port, when he will be discharged, provided he is under the usual restrictions.
I have now the honor to send you enclosed Abstract of my Applications for the discharge of Seamen to the 1st. Instant & am With great respect Sir Your most Obedt. Servant
D. Lenox
 
[First Enclosure]

Letter of the 17th. December
Hercules Whitney
}
Ordered to be discharged

John Hunt


Edward Snead
}
Unanswered


Samuel Russell


Robert Warnock

David Henslor. Not on board the Zealand as represented



Letter of the 28th January.

Presley Thornton Cocke.
Ordered to be discharged, & most probably is so. Ship having arrived in Port.


Thomas Morris
Not found.




John McDonald
}
Unanswered


Phineas Toody


Philip Sharp


 
[Second Enclosure]
Abstract of Applications made by David Lenox for the Discharge of Seamen representing themselves to be Citizens of the United States of America, & detained on board His Britannic Majesty’s Fleets, from the 1st. day of January, to the 1st. day of April 1801.


Cases unanswered ⅌ last Abstract

12



Applications since

83



Renewed Applications

28
123


Discharges
11




Ordered to be discharged & are supposed to be so
24
35



Detained, having no Documents to prove their Citizenship

33



Entered & have received the Bounty

3



Detained as British Subjects

2



________ as Prisoner of War

1



Not on board Ships Represented

6



Not answering description in Certificates

5



Made their Escape

2



Invalided

1



On board Ship on Foreign Station

1



Dead (Benjamin Eastman)

1



Cases Unanswered

33
123





D. Lenox



Agent of the United States of America residing



in Great Britain for the relief & protection of


London 1st April 1801.
American Seamen


 

   
   RC and enclosures (DNA: RG 59, CD, London, vol. 8). RC addressed to Marshall; marked duplicate; docketed by Wagner as received 14 July.


